Citation Nr: 0204839	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  99-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has submitted new and material evidence 
to reopen a claim for basic entitlement to Department of 
Veterans Affairs benefits based on her husband's service.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a January 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The case was remanded by the Board in November 2000.


FINDINGS OF FACT

1. In August 1951, RO notified the appellant that it had 
denied her claim for death compensation on the grounds that 
her spouse did not have any recognized service.  The 
appellant did not contest the denial.

2.  In March 1998, the appellant VA Form 21-534, Application 
for Dependency and Indemnity Compensation, requesting 
benefits under section 1318 of Title 38, United States Code.  

3.  The United States Army Reserve Personnel Center 
(ARPERCEN) certified in April 2001 that the appellant's 
deceased spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the Armed Forces of the United States.

4.  The evidence received since August 1951 is not cumulative 
and is so significant that it must be considered in order 
fairly to decide the merits of the claim.  

5.  The appellant's deceased spouse was not a veteran.


CONCLUSIONS OF LAW

1.  The RO decision of August 1951 is final.  Veteran's 
Regulation No. 2(a), pt. II, par. III (effective January 25, 
1936 to December 31, 1957 (now 38 U.S.C.A. § 7105 (West 
1991)).

2.  Evidence added to the record since the August 1951 denial 
is new and material, and the claim for basic eligibility for 
VA benefits is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  The appellant does not meet the criteria for basic 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 107, 
1318 (West 1991 & Supp. 2001); 38 C.F.R. § 3.1(d), 3.8, 3.9, 
3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001), (the VCAA), contains extensive provisions affecting 
the adjudication of all pending claims.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former 
section 5107(a) of Title 38, United States Code to eliminate 
the requirement that a claimant come forward with evidence to 
establish a "well-grounded" claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The statute significantly heightens 
what were VA's duties under former law to assist the claimant 
in development of evidence, and to provide the claimant with 
certain notices, pertinent to the claim.  Consistent with the 
elimination of the threshold test of a "well-grounded" 
claim, the new statute requires that these duties be 
fulfilled before the claim is adjudicated.  New regulations 
have been promulgated implementing the statute.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The portions of that 
regulation relating to the assistance to be provided to 
claimants trying to reopen finally denied claims, and 
redefining the term "new and material evidence" are 
inapplicable in this case because they only apply to claims 
received on or after August 29, 2001.  66 Fed. Reg. 45,629 
(Aug. 29, 2001)

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1)-(3)). The implementing regulation 
prescribes the content of the notice that VA must give to a 
claimant if it is unable to obtain the records in question.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(e)).  Furthermore, when the 
records in question are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  

Because her claim was pending on the date of the enactment of 
the VCAA, the appellant is entitled to the benefit of this 
new law, see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), with respect to those provisions that apply to her 
claim,  

At no point in the adjudication of the claim here on appeal 
did the RO explicitly consider the relevance of the VCAA.  
Thus, the appellant has not had an opportunity to submit 
evidence and argument on the question of the applicability of 
the VCAA to her claim.  However, the Board finds that the 
ability of the appellant to prosecute her claims has not been 
compromised because the actions taken by VA adjudicators in 
developing the record have satisfied the VCAA as it applies 
to this claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993) (holding that when the Board addresses a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to do so and, if not, whether the result could be 
prejudicial to the appellant's claim).

The provisions of the VCAA concerning notice and the 
development of documentary evidence apply to the appellant's 
claim.

VA has carried out in this case the duty under the VCAA to 
notify a claimant of what evidence is needed to substantiate 
the claim.  See 38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The file reflects that VA has provided such 
notice to the claimant and her representative through the May 
1999 statement of the case and the November 2000 Remand by 
the Board.  

In addition, VA has assisted the appellant by securing all of 
the evidence necessary to the adjudication of her claim.  
This evidence consists of documentation by the service 
department.  As discussed below, the VA is bound in this case 
by the finding of ARPERCEN that the deceased spouse of the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  In June 1951, the 
Office of the Adjutant General of the United States Army 
informed the RO that the deceased spouse of the appellant did 
not have such service.  In its November 2000 Remand, the 
Board instructed the RO to contact, and document the response 
of, ARPERCEN concerning this question.  The RO contacted 
ARPERCEN but, as documentation now of record indicates, that 
agency was unable to certify the service of the appellant's 
deceased spouse.  

Absent the required certification of service from the service 
department, the appellant's claim cannot be granted.  
ARPERCEN has confirmed the negative certification issued by 
the Adjutant General of the United States Army in June 1951.  
There is no reasonable possibility that further evidentiary 
development would substantiate the claim.  Where an appellant 
has been fully notified of the type of evidence required to 
substantiate the claim and no additional assistance would aid 
in further developing the claim, the VCAA ceases to be 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also 38 U.S.C.A. § 5103A(a)(2).

In its January 1999 decision, the RO gave notice to the 
appellant that, as a threshold matter, the law required 
verification of her deceased spouse's service from the 
service department in order for her to be entitled to VA DIC 
benefits.  To the same effect was the November 2000 Remand by 
the Board.  In its May 1999 statement of the case, the RO 
apprised the appellant of content of the law governing this 
threshold issue of eligibility.  Thus, the appellant has been 
properly notified of both the law applicable to her claim and 
what evidence is necessary to substantiate her claim.  She 
has had an opportunity to present additional evidence or 
argument on these matters.  In light of these considerations, 
the Board finds that it is not prejudicial to the claimant to 
proceed to adjudicate the claim on the record as it stands.  
Bernard, 4 Vet. App. 384.

ii. Factual Background

A Certificate of Death shows that the appellant's spouse, 
B.G., died September 16, 1950.

In a certificate received in December 1950, the Philippine 
Army certified that B.G. had served from August 1939 to April 
1947.

In April 1951, the Headquarters, Adjutant General Records 
Depository, reported that a VA request for information 
regarding B.G.'s service was being held in suspense because 
of a lack of proof of United States Armed Forces Far East 
(U.S.A.F.F.E.) status, proof of a period of recognized 
guerilla service, or of an Affidavit for Philippine Army 
Personnel.

In June 1951, the Office of the Adjutant General of the 
United States Army, noted that a thorough review of the 
records had revealed no record that B.G. had recognized 
service in the Philippine Commonwealth Army or in the Army of 
the United States.

On the basis of this response, the RO denied the appellant's 
claim for death compensation based on the service of B.G..  
Notice of the denial was provided to the appellant in August 
1951.  The appellant did not contest the denial of her claim.

In March 1998, the appellant filed a claim of entitlement to 
Dependency and Indemnity Compensation (DIC) benefits under 
section 1318 of Title 38, United States Code.  On the claim 
document, VA Form 21-534, the appellant indicated that she 
was unable to supply any information concerning the character 
of her deceased spouse's service.

In January 1999, the RO notified the appellant that her claim 
had been denied.  The reason given by the RO for the denial 
of the claim was that the service department could not verify 
that the appellant's deceased spouse had veteran's status.  
The RO stated in its notice to the appellant that ARPERCEN 
had conducted a thorough search of their records and did not 
find evidence to verify that her deceased spouse, B.G., had 
recognized guerilla service or was a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States.

In April 1999, the appellant submitted a copy of an Affidavit 
for Philippine Army Personnel, signed by B.G., and dated in 
February 1946.  In the affidavit, B.G. reported that he had 
been inducted into U.S.A.F.F.E. in September 1941.  Elsewhere 
in the affidavit he indicated that he had entered service in 
July 1941.  He also indicated that he served until May 1942 
when his unit was disbanded, that he engaged in civilian 
pursuits from May to June 1942, had rejoined a unit from June 
to August 1942, but that he was uncertain as to whether this 
unit was recognized.  He also indicated that he had returned 
to civilian pursuits from August 1945 to February 1946.

In November 2000, the Board reviewed the record and noted 
that a copy of the results of the search by ARPERCEN cited by 
the RO in its January 1999 notice to the appellant was not of 
record.  The Board remanded the record to the RO instructing 
it to request re-certification from ARPERCEN as to whether 
B.G. had service that qualified him for veteran's status, and 
to readjudicate the claim for DIC benefits on the basis of 
the response received from that agency.

In February 2001, the RO sought re-certification from 
ARPERCEN concerning the question of the appellant's deceased 
spouse's service.  The RO furnished ARPERCEN with the 
Affidavit of Philippine Army Personnel, and asked whether it 
would change its prior negative certification.  In April 
2001, the RO received, and thereupon sought clarification of, 
a reply from ARPERCEN.  In November 2001, ARPERCEN responded 
that it had not changed its prior negative certification 
concerning the question of the appellant's deceased spouse's 
service.

iii.  Analysis

DIC benefits may be awarded to the survivors, including the 
surviving spouse, of certain veterans.  38 U.S.C.A. § 1318.  
Thus, the appellant will not be eligible for DIC benefits 
unless her deceased spouse, B.G., had veteran's status.  Id.  
The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).

Active service includes active duty, any period of active 
duty for training in which the individual concerned was 
disabled or died from a disease incurred or aggravated in 
line of duty, and any period of inactive duty training in 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. §§ 101(24), 106 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.6.

Service in the Philippine Commonwealth Army, including 
recognized guerrilla service, is recognized for purposes of 
VA compensation.  38 C.F.R. 3.8.  Service department 
certified recognized guerrilla service, and unrecognized 
guerrilla service under a recognized commissioned officer 
(only if the person was a former member of the United States 
Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946) is recognized for 
compensation benefits but not for pension or burial benefits.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and (d).  Active 
service will be the period certified by the service 
department. 38 C.F.R. § 3.9(a) and (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1) (West 1991).  Under that authority, the 
Secretary has promulgated, inter alia, 38 C.F.R. §§ 3.9 and 
3.203(a), (c) to govern the conditions under which VA may 
extend veterans' benefits based on service in the Philippine 
Commonwealth Army.  Those regulations require that an 
applicant prove his service in the Philippine Commonwealth 
Army with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.9(a) 
(authorizing veterans' status for Philippine veterans "from 
the date certified by the Armed Forces [of the United 
States]"), § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. at 532.  Thus, if the United States service 
department refuses to verify claimed service, the applicant's 
only recourse lies within the relevant service department, 
not VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. §§ 3.9 and 3.203, a claimant cannot 
demonstrate veteran's status arising out of Philippine 
service unless a United States service department documents 
or certifies this service.  Soria, 118 F. 3d at 749.

a.  New and material evidence

The RO issued a decision in August 1951 denying the 
appellant's claim for VA death benefits on the basis that the 
service department had reported that her deceased spouse had 
no recognized service in the Armed Forces of the United 
States (and therefore, it was implied, was not a veteran).  
The appellant did not appeal this decision, and it became 
final.  Veteran's Regulation No. 2(a), pt. II, par. III.

Once a RO decision on a claim becomes final, the claim will 
not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156, a final decision of the Secretary shall be 
reopened if it is determined that new and material evidence 
has been added to the record.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The evidence to be evaluated is that which has 
been added to the record since the last prior final denial of 
the claim on any basis, in this case, since the April 1993 
rating decision.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question of whether it 
is material is considered.  Id. at 327; 38 C.F.R. § 3.156(a).  
Material evidence means evidence which bears directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order that the merits of the claim may be 
fairly decided.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
has held that 38 U.S.C.A. § 5108 applies to the reopening of 
a claim regardless of the grounds, including lack of 
veteran's status, on which the it was previously disallowed.  
D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000); cf. 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).

In this case, the newly received evidence includes the 
affidavit completed by B.G., and ARPERCEN's certification 
received November 2001.

The Board finds that these documents are both new and 
material.  The veteran's affidavit provides a more complete 
picture of the claimed service and the ARPERCEN certification 
was issued in response to the affidavit.  This evidence is 
probative of the claim and must be considered in order to 
reach a fair decision on the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge v. West, 155 F.3d 1356.  Accordingly, the 
claim of entitlement to DIC benefits is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156

b.  Merits of the claim

The appellant has pointed to the certification of B.G.'s 
service by the Philippine Army.  However, the Board is bound 
by the certifications of the United States service 
department.  The service department has repeatedly found that 
B.G., did not have recognized service in the Armed Forces of 
the United States.  The Board cannot accept the reports of 
service by B.G. and the Philippine Army in the absence of 
certification of such service by a United States service 
department.  Since there is no such certification in this 
case, the Board must find that B.G. lacked qualifying service 
that would render the appellant eligible for VA benefits.


ORDER

The appellant has submitted new and material evidence to 
reopen her claim for basic entitlement to VA benefits based 
on her husband's service.

Basic entitlement by the appellant to VA benefits based on 
her husband's service is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

